In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00132-CR



          BRIAN ANDREW DAVIS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41482-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        Court reporter Grelyn Freeman recorded the trial court proceedings in cause number 06-

13-00132-CR, styled Brian Andrew Davis v. The State of Texas, trial court cause number 41482-

A, in the 188th Judicial District Court of Gregg County, Texas. The reporter’s record was

originally due in this case August 16, 2013, and after two extensions, was most recently due to

be filed by October 16, 2013. We granted the first two motions and stated in our disposition of

the second motion that no further requests would be looked upon with favor.

        Freeman has now filed a third motion, requesting an additional thirty-day extension to

prepare and file the record.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        The motion to extend time is overruled. We order Grelyn Freeman to file the reporter’s

record in cause number 06-13-00132-CR, to be received by this Court no later than Friday,

November 15, 2013.

        If the record is not received by November 15, we warn Freeman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.



                          BY THE COURT

Date: October 22, 2013




                            3